Holmes, J.,
dissenting. Even assuming that R.C. 2937.07 is substantive, the judgments of the trial court and the court of appeals should not be reversed in that the trial judge had before him sufficient materials to review the charges against the defendant in order to satisfy the requirement that there be an “explanation of circumstances.”
R.C. 2937.07 does not require the trial court to hear any evidence upon the defendant’s plea of no contest in order for there to be an “explanation.” The reasonable interpretation of the statute would require that there be sufficient material before the court to provide the judge with an understanding of the “circumstances.” Here the trial judge had before him several reports prepared by the officers investigating the incident. There were traffic affidavits which indicated the date, time and location of the violations. The affidavits set forth a physical description of the defendant and a description of the automobile the defendant was driving. The affidavits included a description of the weather, traffic and road conditions. One of the affidavits included the letters “O.V.I.” and the number “.22.” These letters and digits indicated that a chemical test had been taken to determine alcohol level in the defendant’s blood, and the results of the test. Also, an affidavit noted that there had been a vehicular accident.
The trial court in this latter regard had the accident report before it showing a one-vehicle accident with no personal injuries. There was an alcohol influence report detailing the defendant’s physical motor skills, his ability to drive, the level of intoxication as noticed by the officer, as well as notations of conversation of the defendant with the officers.
I am at a loss to determine what additional material the trial judge would need to more than sufficiently inform him of the surrounding circumstances leading to the arrest of the defendant and the basis for the charges filed against him. Obviously, the requirements of R.C. 2937.07 as to “an explanation of the circumstances” were met here, and accordingly, I would affirm the judgment of the court of appeals. Although I feel certain that the trial judge reviewed all such aforestated material which was within the case file, perhaps there would be an avoidance of the result here if the judge would refer to such reports in his order.